UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7768



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLOSE DEMOND ROBINSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:03-cr-00616-HMH-1)


Submitted:   March 28, 2007                 Decided:   April 12, 2007


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlose Demond Robinson, Appellant Pro Se.   Reginald I. Lloyd,
United States Attorney, Columbia, South Carolina, Isaac Louis
Johnson, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlose Demond Robinson appeals the district court’s

orders denying his Fed. R. Civ. P. 27 motion and his Fed. R. Crim.

P. 33 motion.        We have reviewed the record and find no abuse of

discretion.      We note that a Rule 27 motion to perpetuate testimony

is available only under the civil rules, which are inapplicable to

a criminal proceeding such as this.       While the district court had

jurisdiction to entertain the Rule 33 motion for new trial based on

newly discovered evidence,1 we conclude that the motion fails on

the       merits.2   Accordingly, we affirm.   We deny the motion to

appoint counsel.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                              AFFIRMED




      1
       See United States v. Cronic, 466 U.S. 648, 667 n.42 (1984).
      2
      See United States v Rouse, 410 F.3d 1005, 1009 (8th Cir.
2005); United States v. Wallace, 528 F.2d 863, 866 (4th Cir. 1976).

                                  - 2 -